904 F.2d 28
CARRIERS CONTAINER COUNCIL, INC., Plaintiff-Appellant, Cross Appellee,v.MOBILE STEAMSHIP ASSOC. INC.-International Longshoreman'sAssoc., AFL-CIO Pension Plan and Trust and its trustees F.D.Alspaugh, Arthur W. Stratton, Hartwell Ludlow, NedMattingly, Felix Cleveland, Henry L. Clarke, Albert Walton,Jr., Seymour Irby, Defendants-Appellees, Cross Appellants.CARRIERS CONTAINER COUNCIL, INC., Plaintiff-Appellee,v.MOBILE STEAMSHIP ASSOCIATION, INC., InternationalLongshoreman's Assoc., AFL-CIO Pension Plan and Trust andits trustees, F.D. Alspaugh, Arthur W. Stratton, HartwellLudlow, Ned Mattingly, Felix Cleveland, et al.,Defendants-Appellants.MOBILE STEAMSHIP ASSOCIATION, MSSA-ILA Pension Plan &Welfare Plans, MSSA-ILA Local 1985 Maintenance Employees'Pension Plan, PMTA-ILA Pension Fund, PMTA-ILA Welfare Fund,PMTA-ILA Supplemental Unemployment Compensation BenefitPlan, et al., Plaintiffs-Appellees,v.CARRIER'S CONTAINER COUNCIL, INC., Defendant-Appellant,International Longshoreman's Association, AFL-CIO,Intervenor-Defendant.
Nos. 89-7279, 89-7451 and 89-7505.
United States Court of Appeals,Eleventh Circuit.
June 22, 1990.

Wesley Pipes, Lyons, Pipes & Cook, P.C., Mobile, Ala., Peter C. Lambos, Constantine P. Lambos, Conato Caruso, Lambos & Giardino, New York City, Carriers Container Council.
William B. Harvey, Armbrecht, Jackson, DeMouy, Crowe, Holmes & Reeves, Edward A. Dean, Michael A. Figures, Figures, Jackson & Harris, Mobile, Ala., for Mobile Steamship Assoc., et al.
Paul Myrick, Frank McRight, McRight, Jackson, Myrick & Moore, Michael A. Figures, Figures, Jackson & Harris, Mobile, Ala., for Mobile Steamship Assn., et al.
J. Cecil Gardner, Gardner, Middlebrooks & Fleming, P.C., Mobile, Ala., for ILA Local 1985, et al.
William B. Harvey, Edward A. Dean, Armbrecht, Jackson, DeMouy, Crowe, Holmes & Reeves, Mobile, Ala., for MSSA-ILA Pension Plan, et al.
Francis A. Scanlan, Scanlan & Scanlan, P.C., Stanley B. Gruber, Freedman & Lorry, P.C., Philadelphia, Pa., for Trustees of the PMTA-ILA Pension Fund, et al.
Ernest L. Mathews, New York City, for ILA, AFL-CIO amicus curiae.
Appeals from the United States District Court for the Southern District of Alabama;  William Brevard Hand and Charles R. Butler, JJ.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion March 22, 1990, 11th Cir., 1990, 896 F.2d 1330)
Before KRAVITCH and JOHNSON, Circuit Judges, and TUTTLE, Senior Circuit Judge:
PER CURIAM:


1
Upon consideration of the petition for rehearing, that part of the opinion appearing in the published slip opinion on page 2200 [896 F.2d at 1340] reading:  "This language from the agreement, and the parties' characterizations relied on by the district court,18 support the conclusion that CCC funds were intended to benefit the local port plans only and should not be returned to the carriers.19" is stricken and the following is substituted therefor:  "This language from the agreement supports the conclusion that CCC funds were intended to benefit the local port plans only and should not be returned to the carriers.18"


2
Footnote 18 in the slip opinion is stricken.


3
Other than the above changes, the petition(s) for Rehearing are DENIED and no member of this panel nor other Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure;  Eleventh Circuit Rule 35-5), the Suggestion(s) of Rehearing En Banc are DENIED.